       Case 5:19-cv-00484 Document 10 Filed 08/23/19 Page 1 of 10 PageID #: 40



                            UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  BECKLEY DIVISION

CATHY L. HAGER, on behalf of herself and )
all others similarly situated,           )
                                         )
        Plaintiff,                       )
                                         )             Civ. Action No. 5:19-cv-00484
v.                                       )
                                         )
OMNICARE, INC.,                          )
                                         )
        Defendant.                       )
                                         )
                                         )
                                         )

       DEFENDANT’S MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS
                        PLAINTIFF’S COMPLAINT

  I.     INTRODUCTION

         In her Complaint, Plaintiff does not allege a contractual relationship with Defendant, but

instead predicates her claims on the assumption that Defendant entered into a contract with a

third-party delivery company, which in turn entered into an independent contractor agreement

with Plaintiff. The problem for Plaintiff—for the instant motion—is that Defendant did not enter

into any contracts with Plaintiff or any third party courier companies in West Virginia during the

timeframe that Plaintiff alleges she performed deliveries.       Defendant has no connection to the

forum that would subject it to personal jurisdiction in this matter, and Plaintiff’s Complaint

should be dismissed on that basis.

         Plaintiff has also failed to plead facts indicating that this is a proper venue for her claims

against Defendant. It is not, and Plaintiff’s claims are separately subject to dismissal on that

ground.
       Case 5:19-cv-00484 Document 10 Filed 08/23/19 Page 2 of 10 PageID #: 41



         Because Plaintiff’s Complaint is facially deficient, as will be discussed in the following

Sections, her Complaint should be dismissed in full.

 II.     STANDARD OF REVIEW

         A.     12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction

          In ruling on a motion to dismiss for lack of personal jurisdiction, the allegations of the

complaint, except insofar as controverted by a defendant’s affidavit or declaration, must be taken

as true. Wolf v. Richmond Cty. Hosp. Auth., 745 F.2d 904, 908 (4th Cir. 1984); Carefirst of Md.,

Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 394 (4th Cir. 2003)). The court, however,

“need not ‘credit conclusory allegations or draw farfetched inferences.’” Masselli & Lane, PC v.

Miller & Schuh, PA, No. 99-2440, 2000 WL 691100, at *1 (4th Cir. 2000) (per curiam) (quoting

Ticketmaster-N.Y., Inc. v. Alioto, 26 F.3d 201, 203 (1st Cir. 1994)). “The Court’s inquiry

proceeds on a claim-by-claim basis.” McNeil v. Biaggi Prods., LLC, No. 3:15cv751, 2017 WL

2625069, at *7 (E.D. Va. June 16, 2017).

         “Once a defendant presents evidence indicating that the requisite minimum contacts do

not exist, the plaintiff must come forward with affidavits or other evidence in support of its

position.” Vision Motor Cars, Inc. v. Valor Motor Co., 981 F. Supp. 2d 464, 468 (M.D.N.C.

Nov. 6, 2013). Ultimately, the plaintiff bears the burden “to prove the existence of a ground for

jurisdiction by a preponderance of the evidence.” Combs v. Bakker, 886 F.2d 673, 676 (4th Cir.

1989).

         B.     12(b)(3) Motion to Dismiss for Improper Venue

         Just as there must be personal jurisdiction over each of a plaintiff’s claims, “there must be

proper venue for each separate claim in a complaint.” Greenberry’s Franchising Corp. v. Park,

No. 3:10-cv-00045, 2010 WL 5141285, at *2 (W.D. Va. Dec. 10, 2010). “When a defendant




                                                  2
       Case 5:19-cv-00484 Document 10 Filed 08/23/19 Page 3 of 10 PageID #: 42



challenges venue under Rule 12(b)(3), ‘the plaintiff bears the burden of establishing that venue is

proper.’” Duke Energy Indus. Sales, LLC v. Massey Coal Sales Co., No. 5:11-cv-00092, 2011

WL 4744907, at *1 (S.D.W.V. Oct. 7, 2011) (quoting Bartholomew v. Va. Chiropractors Ass’n,

612 F.2d 812, 816 (4th Cir. 1979)).

         In analyzing whether a plaintiff has met that burden, a plaintiff cannot rely on legal

conclusions and other conclusory allegations in his complaint. See, e.g., Westley v. Bryant,

No. 14-CV-5002 (PJS/BRT), 2015 WL 2242161, at *6 (D. Minn. May 12, 2015) (“[W]hen

reviewing a motion to dismiss for improper venue, a court need only accept the plaintiff’s well-

pled factual allegations as true, not his legal conclusions or other conclusory statements.”).

Indeed, “a court need not accept the pleadings as true, and it may consider evidence outside of

those pleadings.” Rihani v. Team Exp. Distributing, LLC, 711 F. Supp. 2d 557, 558 (D. Md.

2010).

III.     DISCUSSION

         Plaintiff’s case should be dismissed, in full, on two separate grounds. First, Defendant is

not subject to personal jurisdiction in this Court. Second, Plaintiff has not established that venue

is appropriate in this District.

         A.     This Court Does Not Have Personal Jurisdiction over Defendant on
                Plaintiff’s Claims.

         Defendant is not a resident of West Virginia. (Complaint, Doc. 1 ¶ 4.) Accordingly, for

this Court to exercise personal jurisdiction over Defendant, “(1) a statute must authorize service

of process on [Defendant], and (2) the service of process must comport with the Due Process

Clause.” In re Celotex Corp., 124 F.3d 619, 627 (4th Cir. 1997). Because the West Virginia

long-arm statute is coextensive with the full reach of due process, it is unnecessary for the Court

to engage in the normal two-step formula for determining the existence of personal jurisdiction.



                                                  3
    Case 5:19-cv-00484 Document 10 Filed 08/23/19 Page 4 of 10 PageID #: 43



Id. at 627–28. Instead, the statutory and constitutional inquiries merge, and the Court must

assess whether exercising personal jurisdiction over Defendant is consistent with the Due

Process Clause. Id. at 628.

       Personal jurisdiction may be either general or specific. PTA-FLA, Inc. v. ZTE Corp., 715

F. App’x 237, 241 (4th Cir. 2017). The following sections will discuss why neither form of

personal jurisdiction is appropriate in this case.

             1.        This Court Does Not Have General Jurisdiction over Defendant.

       The application of general jurisdiction over a defendant requires a plaintiff to meet an

exacting standard. As the Supreme Court held in Goodyear Dunlop Tires Operations, S.A. v.

Brown, such jurisdiction is appropriate only when a defendant’s “affiliations with the State are so

‘continuous and systematic’ as to render them essentially at home in the forum State.” 564 U.S.

915, 919 (2011). It then re-emphasized this high bar in Daimler AG v. Bauman, noting:

       General jurisdiction . . . calls for an appraisal of a corporation’s activities in their
       entirety, nationwide and worldwide. A corporation that operates in many places
       can scarcely be deemed at home in all of them. Otherwise, “at home” would be
       synonymous with “doing business” tests framed before specific jurisdiction
       evolved in the United States.

571 U.S. 117, 139 n.20 (2014).       For that reason, a corporation’s “paradigm” bases for general

jurisdiction are its place of incorporation and principal place of business. Id. at 137. It is only in

an “exceptional case” that a “corporation’s operations in a forum other than its formal place of

incorporation or principal place of business may be so substantial and of such a nature as to

render the corporation at home in that State.” Id. at 117 n.19.

       This is not an exceptional case. Plaintiff’s Complaint contains no allegations indicating

that Defendant is “at home” in West Virginia. In fact, Plaintiff specifically pleads to the

contrary, noting that Defendant is “Cincinnati-based” and “organized in Delaware, with its




                                                     4
    Case 5:19-cv-00484 Document 10 Filed 08/23/19 Page 5 of 10 PageID #: 44



headquarters (principal place of business) in Cincinnati, Ohio.”        (Compl., Doc. 1 ¶¶ 4, 10.)

Defendant maintains no offices in West Virginia, and has no employees in West Virginia.

(Declaration of Thomas S. Moffatt, Exhibit A, ¶¶ 2–3.) Defendant is not subject to general

jurisdiction in West Virginia.

             2.        This Court Does Not Have Specific Jurisdiction over Defendant.

       Unlike general jurisdiction, specific jurisdiction “depends on an ‘activity or an

occurrence that takes place in the forum State’ and is ‘confined to adjudication of issues deriving

from, or connected with, the very controversy that establishes jurisdiction.’” PTA-FLA, Inc., 715

F. App’x at 242 (quoting Goodyear, 564 U.S. at 919). To assess whether it may properly

exercise personal jurisdiction over a defendant, courts consider “(1) the extent to which the

defendant ‘purposefully avail[ed]” itself of the privilege of conducting activities in the State; (2)

whether the plaintiffs’ claims arise out of those activities directed at the State; and (3) whether

the exercise of personal jurisdiction would be constitutionally ‘reasonable.’” ALS Scan, Inc. v.

Digital Serv. Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002). The plaintiff must prevail on

each prong. Perdue Foods LLC v. BRF S.A., 814 F.3d 185, 189 (4th Cir. 2016).

       Plaintiff cannot establish the second prong of the personal jurisdiction inquiry. “For a

court to exercise specific jurisdiction over a claim, there must be an ‘affiliation between the

forum and the underlying controversy, principally, [an] activity or an occurrence that takes place

in the forum State.’” Bristol-Myers Squibb Co. v. Superior Court of Cal., San Francisco Cty.,

137 S. Ct. 1773, 1781 (2017) (quoting Goodyear, 564 U.S. at 919) (alteration in original).

“When there is no such connection, specific jurisdiction is lacking regardless of the extent of a

defendant’s unconnected activities in the State.” Id. The analysis is limited to the experiences of

plaintiff alone. See id. (noting that the experiences of other plaintiffs did “not allow the State to




                                                 5
    Case 5:19-cv-00484 Document 10 Filed 08/23/19 Page 6 of 10 PageID #: 45



assert specific jurisdiction over the nonresidents’ claims”). Moreover, the majority view is that

“‘joint employer’ theories are bases for liability, not tests for personal jurisdiction.” Campanelli

v. Image First Uniform Rental Serv., Inc., No. 15-cv-04456-PJH, 2016 WL 4729173, at *7 (N.D.

Cal. Sept. 12, 2016) (emphasis added); accord Heidbrink v. ThinkDirect Mktg. Grp., Inc.,

No. 8:14-cv-1232-T-30AEP, 2014 WL 3585698, at *4 (M.D. Fla. July 21, 2014) (“A joint

employer theory is relevant to establish liability against a defendant under the FLSA; it is not

relevant to establish specific jurisdiction . . . .”); In re Enterprise Rent-A-Car Wage & Hour

Employment Practices Litig., 735 F. Supp. 2d 277, 328 (W.D. Pa. 2010) (“[T]he joint employer

issue is not relevant to the specific jurisdiction analysis.”). Accordingly, the acts of one alleged

joint employer do not suffice to create specific jurisdiction over another.

       Plaintiff’s jurisdictional theory is predicated on one fundamental misconception—

namely, that Defendant “contracts with various companies . . . , who in turn contract with

pharmaceutical delivery drivers,” including Plaintiff. (Doc. 1 ¶ 1.) Defendant, however, never

entered into a contract with any courier company for the delivery of pharmaceuticals in West

Virginia during the time that Plaintiff alleges she worked as a driver. (Ex. A ¶ 8; Doc. 1 ¶ 2.)

Each of Plaintiff’s subsequent allegations flow from this erroneous assumption and, therefore,

collapse under their weight.

       For the sake of completeness, Defendant states that, during the time Plaintiff alleges she

worked as a driver, Defendant did not: (1) have any employees in West Virginia who could have

interacted with Plaintiff; (2) maintain offices, facilities, warehouses, or distribution centers in




                                                 6
    Case 5:19-cv-00484 Document 10 Filed 08/23/19 Page 7 of 10 PageID #: 46



West Virginia, let alone offices or facilities to or from which Plaintiff could have made

deliveries; or (3) in any way interact with Plaintiff.1 (Ex. A ¶¶ 2–7.)

       Accordingly, Plaintiff’s claims must be dismissed for lack of personal jurisdiction.

       B.      Plaintiff Has Not Pled Facts Suggesting that Venue Is Proper in This Court.

       Although the lack of personal jurisdiction is dispositive, Plaintiff’s claim is separately

subject to dismissal because she has not pled facts permitting a plausible inference that venue is

proper in this District or Division. The general federal venue statute, which is applicable in this

action, provides that a civil action may be brought in

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred, or a
       substantial part of property that is the subject of the action is situated; or (3) if
       there is no district in which an action may otherwise be brought as provided in
       this section, and judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).

       Plaintiff admits that Defendant does not reside in West Virginia. (Doc. 1 ¶ 4.) Instead,

Plaintiff’s suggests that venue is proper “because a substantial part of the events giving rise to

this action occurred in this District and the Defendant is subject to personal jurisdiction in this

District.” (Doc. 1 ¶ 8.) This Court, however, does not have personal jurisdiction over Defendant

for the reasons discussed in the preceding section. (See infra Part III.A.) Accordingly, to



1
  It should be noted that Plaintiff’s attempt to superimpose the alleged acts of the company with
which she directly interacted has resulted in inconsistent allegations in her Complaint. For
example, despite admitting that she entered into her independent contractor agreement with a
“regional delivery company” (Doc. 1 ¶ 16), she subsequently makes contradictory allegations
about Defendant having a role in “misclassifying” and “paying” (or “failing to pay”) drivers.
(Id. ¶¶ 22, 39, 42, 43.) Whatever the propriety of this tactic for purposes of pleading a joint
employment claim, it does not alleviate her burden of identifying specific acts of Defendant, not
an alleged joint employer, to establish specific jurisdiction. See, e.g., Campanelli, 2016 WL
4729173, at *7; Heidbrink, 2014 WL 3585698, at *4; In re Enterprise, 735 F. Supp. 2d at 328.


                                                 7
      Case 5:19-cv-00484 Document 10 Filed 08/23/19 Page 8 of 10 PageID #: 47



establish venue Plaintiff bears the burden of establishing that venue is proper in this Court by

virtue of a substantial portion of the events giving rise to the action occurring in this District.

Duke Energy, 2011 WL 4744907, at *1.

        Plaintiff has not done so. Plaintiff’s conclusory statement that a “substantial part of the

events giving rise to this action occurred in this District” is not supported by factual allegations.

(Doc. 1 ¶ 8.) This threadbare conclusion is not entitled to any weight in the Court’s venue

analysis. Westley, 2015 WL 2242161, at *6. While Plaintiff makes several erroneous allegations

in her Complaint about alleged acts “in West Virginia” generally, she makes no allegations

specific to this District or Division. Moreover, as discussed in the preceding section, Defendant

did not enter into any contracts for the delivery of pharmaceuticals with a courier company in

West Virginia during the time frame in which Plaintiff worked, and did not interact with Plaintiff

at all. Accordingly, none of the acts alleged by Plaintiff against Defendant occurred in this

District or Division, let alone a “substantial part” of them.

        Plaintiff has not pled facts suggesting that venue is proper in this District, and

accordingly, her Complaint should be dismissed.

IV.     CONCLUSION

        In light of the foregoing, Plaintiff’s Complaint should be dismissed for want of personal

jurisdiction and for improper venue.

        Respectfully submitted this 23rd day of August 2019.

                                               DINSMORE & SHOHL LLP

                                               Ashley C. Pack (WV Bar No. 10477)
                                               Anna M. Dailey (WV Bar No. 4525)
                                               707 Virginia St. E., Suite 1300
                                               Charleston, WV 25301
                                               (304) 357-9937
                                               ashley.pack@dinsmore.com
                                               anna.dailey@dinsmore.com


                                                  8
Case 5:19-cv-00484 Document 10 Filed 08/23/19 Page 9 of 10 PageID #: 48




                                Counsel for Defendant Omnicare, Inc.




                                   9
   Case 5:19-cv-00484 Document 10 Filed 08/23/19 Page 10 of 10 PageID #: 49



                           CERTIFICATE OF SERVICE

      I hereby certify that on August 23, 2019, I caused to be served a true copy of

DEFENDANT’S MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS

PLAINTIFF’S COMPLAINT by electronic means (ECF) on:

                                 Thomas R. Goodwin
                                 Susan C. Wittemeier
                                 W. Jeffrey Vollmer
                              Carrie Goodwin Fenwick
                          GOODWIN & GOODWIN, LLP
                           300 Summers Street, Suite 1500
                                Charleston, WV 25301
                                   (304) 346-7000
                             trg@goodwingoodwin.com
                            scw@goodwingoodwin.com
                             wjv@goodwingoodwin.com
                             cgf@goodwingoodwin.com

                                Harold L. Lichten
                                Zachary L. Rubin
                        LICHTEN & LISS-RIORDAN, P.C.
                           729 Boylston St., Suite 2000
                               Boston, MA 02116
                                 (617) 994-5800
                              hlichten@llrlaw.com
                               zrubin@llrlaw.com


                                             /s/ Ashley C. Pack
                                             Ashley C. Pack

                                             Counsel for Defendant Omnicare, Inc.




                                        10
